            Case 3:20-cv-02582-WHO Document 37 Filed 02/23/21 Page 1 of 5



 1   JOCELYN BURTON, SBN 135879
     MARA SACKMAN, SBN 330490
 2   BURTON EMPLOYMENT LAW
     1939 Harrison Street, Suite 400
 3
     Oakland, CA 94612
 4   Ph: (510) 350-7025
     Fax: (510) 473-3672
 5   jburton@burtonemploymentlaw.com
     msackman@burtonemploymentlaw.com
 6

 7
     Attorneys for Plaintiff, CINDY L. KOSTER
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
     CINDY L. KOSTER,                                     Case No.: 3:20-cv-02582
11
            Plaintiff,                                    PLAINTIFF’S REPLY BRIEF IN
12
                                                          OPPOSITION TO DEFENDANT’S RESPONSE
13   v.                                                   MOTION TO WITHDRAW AS COUNSEL

14                                                        Date: March 10, 2021
     SAFELITE FULFILLMENT, INC.,                          Time: 2:00 pm
15                                                        Judge: Hon. William H. Orrick
            Defendants.                                   Place: via Zoom
16

17

18

19
20
            I.      INTRODUCTION
21
            On February 3, 2021, Plaintiff’s Counsel filed a Motion to Withdraw as Counsel. On
22
     February 16, 2021, Defendant filed the Response Motion to Plaintiff’s Counsel’s Motion. In its
23
     Response, Defendant states that it has no objection to Plaintiff’s Counsel’s motion, however states
24
     that it is concerned about the status of discovery and the current case schedule and on those
25
     grounds “requests that this Court order Plaintiff or any new counsel to appear at a status conference
26
     within thirty (30) days and, in the event there is no appearance, to dismiss this case with prejudice.”
27
     Notably, there are not currently any status conferences scheduled in this case. Defendant’s request
28

     PLAINTIFF’S REPLY BRIEF, KOSTER v. SAFELITE FULFILLMENT, INC., CASE NO. 3:20-cv-02582
     Page 1 of 5
             Case 3:20-cv-02582-WHO Document 37 Filed 02/23/21 Page 2 of 5



 1   is clearly an unreasonable attempt to improperly take advantage of Plaintiff’s Counsel’s withdrawal

 2   and this Court should deny it in full.

 3          II.     ARGUMENT

 4                  A.      STANDARD FOR TERMINATING SANCTIONS

 5          Under Federal Rule of Civil Procedure 41(b), a Defendant may move to dismiss an action

 6   where the Plaintiff fails to prosecute:

 7          If the plaintiff fails to prosecute or to comply with these rules or a court order, a
            defendant may move to dismiss the action or any claim against it. Unless the
 8          dismissal order states otherwise, a dismissal under this subdivision (b) and any
            dismissal not under this rule-except one for lack of jurisdiction, improper venue, or
 9
            failure to join a party under Rule 19-operates as an adjudication on the merits.
10
     Fed. R. Civ. P. 41. “Dismissal, however, is a severe penalty and should be imposed only after
11
     consideration of the relevant factors in favor of and against this extreme remedy.” Luna v.
12
     Daneshi, No. CV 20-9769 FMO (AFMx), at *2 (C.D. Cal. Feb. 12, 2021); Thompson v. Housing
13
     Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
14
             In determining whether to dismiss a claim for failure to prosecute or failure to
15          comply with a court order, the Court must weigh the following factors: (1) the
            public's interest in expeditious resolution of litigation; (2) the court's need to
16          manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the
            availability of less drastic alternatives; and (5) the public policy favoring disposition
17          of cases on their merits.
18
     Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992); Pagtalunan v. Galaza, 291 F.3d 639,
19
     642 (9th Cir. 2002).
20
                    B.      DEFENDANT HAS NOT ESTABLISHED THAT PLAINTIFF HAS
21                          FAILED TO PROSECUTE.

22          A failure to prosecute occurs when a Plaintiff unreasonably delays the progression of the

23   suit. “A Rule 41(b) dismissal must be supported by a showing of unreasonable delay." Omstead v.

24   Dell, 594 F.3d 1081, 1084 (9th Cir. 2010) (internal citation omitted). In Omstead v. Dell, the court

25   held that even two separate delays of two to five months were not sufficient delay to support a

26   dismissal for failure to prosecute. Id. In the present case, Defendant has not even attempted to

27   establish that Plaintiff has caused an unreasonable delay. As Plaintiff has not failed to prosecute,

28   Defendant cannot move to dismiss this action with prejudice.

     PLAINTIFF’S REPLY BRIEF, KOSTER v. SAFELITE FULFILLMENT, INC., CASE NO. 3:20-cv-02582
     Page 2 of 5
             Case 3:20-cv-02582-WHO Document 37 Filed 02/23/21 Page 3 of 5



 1                  C.      EVEN IF DEFENDANT COULD ESTABLISH UNREASONABLE
                            DELAY, THE RELEVANT FACTORS WEIGH AGAINST
 2                          GRANTING DEFENDANT’S REQUEST.
 3          “[D]ismissal is a harsh penalty and, therefore, it should only be imposed in extreme
 4   circumstances.” Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998); Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). An evaluation of the factors establishes that
 6   Defendant cannot meet this standard.
 7                          1.      THE PUBLIC’S INTEREST IN EXPEDITIOUS RESOLUTION OF
 8                                  LITIGATION.

 9          While it is true that “the public's interest in expeditious resolution of litigation always

10   favors dismissal,” “[l]imited delays and the prejudice to a defendant from the pendency of a lawsuit

11   are realities of the system that have to be accepted, provided the prejudice is not compounded by

12   `unreasonable' delays.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); (quoting Ash v.

13   Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984); Yourish v. California Amplifier, 191 F.3d 983, 990

14   (9th Cir. 1999). Given that the trial in the present case is not scheduled to begin until December 6,

15   2021, and the discovery cut-off dates could be slightly extended to accommodate Plaintiff and her

16   new counsel, if any, there is no rational basis for Defendant’s proposal.

17                          2.      THE COURT’S NEED TO MANAGE ITS DOCKET

18          Defendant’s request for the Court to order Plaintiff or any new counsel to appear at a status

19   conference within thirty days does not aid the Court in managing its Docket. Federal Rule of Civil

20   Procedure 41(b) provides that Defendant must file a motion for a dismissal and it may do so at any

21   time. The purported status conference is an unnecessary precursor for such a motion.                   3.

22                          3.      THE RISK OF PREJUDICE.

23          A party suffers prejudice sufficient to warrant case-dispositive sanctions where the

24   disobedient party's actions "impair the defendant's ability to go to trial or threaten to interfere with

25   the rightful decision of the case." Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002);

26   Gonzalez v. San Mateo Cnty., No. 3:19-cv-00736-VC (LB), at *5 (N.D. Cal. Feb. 16, 2021); In re

27   Phenylpropanolamine (PPA) Prods. Liab. Litig. 460 F.3d 1217, 1227 (9th Cir. 2006). Defendant

28   has failed to establish that a failure to attend the proposed status conference would impact the

     PLAINTIFF’S REPLY BRIEF, KOSTER v. SAFELITE FULFILLMENT, INC., CASE NO. 3:20-cv-02582
     Page 3 of 5
             Case 3:20-cv-02582-WHO Document 37 Filed 02/23/21 Page 4 of 5



 1   Defendant’s ability to go to trial or interfere with the rightful decision of the case in any way.

 2   Further, proceeding with the case as previously set without an additional case status conference

 3   would not prejudice the Defendant. Accordingly, this factor weighs against granting Defendant’s

 4   proposal.

 5                          4.      THE AVAILABILITY OF LESS DRASTIC MEASURES

 6            “This factor also weighs against dismissal, particularly [where] the court has not

 7   considered or tried less drastic alternatives to dismissal. ” United Van Lines, LLC v. Edwards, No.

 8   Civ. S-07-715 RRB DAD, at *6 (E.D. Cal. Mar. 10, 2008). “Before ordering a terminating

 9   sanction, a court must warn the plaintiff and try other sanctions first. For example, a district

10   court's failure to warn a party that dismissal is being considered as a sanction weighs heavily

11   against the sanction.” Gonzalez v. San Mateo Cnty., No. 3:19-cv-00736-VC (LB), at *5 (N.D. Cal.

12   Feb. 16, 2021); U.S. for Use and Ben. of Wiltec Guam, Inc. v. Kahaluu Const. Co., Inc., 857 F.2d

13   600, 605 (9th Cir. 1988). A failure to consider less drastic alternatives, even after a party

14   intentionally disobeys a court order, strongly weighs against dismissal. See Pagtalunan v. Galaza,

15   291 F.3d at 643. Here, Defendant’s proposed course of action immediately utilizes the most drastic

16   sanction possible in response to Plaintiff’s potential failure to attend an unnecessary status

17   conference. Further, if the Court is to order that Plaintiff or any new counsel appear at a status

18   conference within thirty days and Plaintiff fails to follow such orders, it must utilize other, less

19   drastic sanctions before resorting to the extreme sanction of dismissal with prejudice.

20                          5.      THE PUBLIC POLICY FAVORING DISPOSITION OF CASES
                                    ON THEIR MERITS.
21
            “Default judgments are generally disfavored as "cases should be decided upon their merits
22
     whenever reasonably possible.” Schenker, Inc v. Predator Mogulwear Inc., No. C 07-01795
23
     WHA, at *3 (N.D. Cal. Dec. 20, 2007). “[P]ublic policy strongly favors disposition of actions on
24
     the merits” Yourish, 191 F.3d at 992. “Public policy favors disposition of cases on the merits.
25
     Thus, this factor weighs against dismissal.” Pagtalunan v. Galaza, 291 F.3d 639, 643 (9th Cir.
26
     2002) “This policy favoring resolution on the merits "is particularly important in civil rights
27

28

     PLAINTIFF’S REPLY BRIEF, KOSTER v. SAFELITE FULFILLMENT, INC., CASE NO. 3:20-cv-02582
     Page 4 of 5
             Case 3:20-cv-02582-WHO Document 37 Filed 02/23/21 Page 5 of 5



 1   cases." ” Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998). Defendant has not

 2   advanced any facts or theories sufficient to overcome this strong public policy preference.

 3                   D.      AS DEFENDANT HAS FAILED TO DEMONSTRATE BOTH THAT
                             PLAINTIFF HAS FAILED TO PROSECUTE AND THAT THE
 4                           RELEVANT FACTORS FAVOR DISMISSAL WITH PREJUDICE,
                             DEFENDANT’S PROPOSAL SHOULD BE DENIED.
 5

 6           Defendant’s proposed status conference is an unnecessary burden on the Court’s docket and

 7   Plaintiff. Further, Defendant’s extreme proposal of terminating sanctions in the event that Plaintiff

 8   is unable to appear or have counsel appear on her behalf within thirty days of an unspecified event

 9   is entirely without justification.

10           III.    CONCLUSION

11           For the foregoing reasons, this Court should deny Defendant’s proposed course of action in

12   full. In the alternative, if this Court grants Defendant’s request for a status conference, it should

13   pursue less drastic sanctions prior to considering whether the relevant factors favor the extreme

14   sanction of dismissal with prejudice.

15
     DATED: February 23, 2021                       BURTON EMPLOYMENT LAW
16

17                                           By
18                                                          MARA SACKMAN
                                                            Attorneys for Plaintiff
19                                                          CINDY L. KOSTER

20

21

22

23

24

25

26

27

28

     PLAINTIFF’S REPLY BRIEF, KOSTER v. SAFELITE FULFILLMENT, INC., CASE NO. 3:20-cv-02582
     Page 5 of 5
